DETAILED ACTION
Receipt of Arguments/Remarks filed on March 30 2021 is acknowledged. Claim 9 was/stands cancelled. Claim 1 was amended. Claims 26-27 were added.  Claims 1-8 and 10-27 are pending. Claims 5, 7-8, 18-20 and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29 2017. Claims 1-4, 6, 10-17 and 21-24 are directed to the elected invention.
It is noted that instant claims 26-27 depend from claim 18 which is withdrawn.  Thus, claims 26-27 are withdrawn as they are directed to a non-elected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 7 2021 and March 26 2021 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 10-17 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 1 and 11-12 introduce new matter as the claims recite the limitation: first hydrophilic component and second hydrophilic component and that both are different.  There is no support in the specification for these limitations.   Firstly, while the specification provides support for a polymer chain having both hydrophilic and hydrophobic regions (see paragraph 0022) and that the polymer can further comprise at least one segment selected from polymers which could be hydrophilic (see paragraph 0017 and instant claim 11).  The specification does not teach a first hydrophilic . 

Response to Arguments
Applicants’ arguments filed March 30 2021 have been fully considered but they are not persuasive. 
Applicants argue that support for the previous amendment can be found in at least paragraphs 0172, 0174 and 0178.   It is argued that the specification teaches that polyurethanes with soft and hard segments are disclosed with soft segments used in the preparation that among other things include PEG-co-PPO diol.  PEG and PPO are both are hydrophilic and are different.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Boock et al. (USPGPUB No. 20140094671, cited in the Office action mailed on October 10 2017) in view of Cao et al. (Journal of Biomedical Materials Research A, 2013, cited in the Office action mailed on 2/26/18), Pacetti (US Patent No. 8101156, cited in the Office action mailed on 6/11/18) and Jiang et al. (USPGPUB No. 20080181861, cited in the Office action mailed on October 10 2017).
Applicant Claims
	The instant application claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal associated with a concentration of an analyte, the analyte comprising glucose; and a sensing membrane located over the continuous implantable sensor, the sensing membrane comprising a biointerface layer, wherein the biointerface layer comprises a biointerface polymer, wherein the biointerface polymer comprises a backbone, wherein the backbone comprises crosslinked polyurethane or polyurea segments, wherein the biointerface polymer comprises a first hydrophilic component and a second hydrophilic component, wherein the first hydrophilic component comprises one or more zwitterion containing repeating units comprising a cation and an anion, wherein the cation, the anion, or, a combination thereof, of the zwitterion-containing repeating unit is part of the backbone of the biointerface polymer, wherein the zwitterion-containing repeating unit is bonded to at least two repeating units of the biointerface polymer, wherein the zwitterion-containing repeating units comprise 10-55% by weight of the biointerface polymer, wherein the first hydrophilic component and the second hydrophilic component are different.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Boock et al. is directed to zwitterion surface modifications for continuous sensors.  Claimed is a device for measurement of an analyte concentration, the device comprising: a sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the sensor, the sensing membrane comprising a diffusion resistance domain configured to control a flux of the analyte there analyte is glucose (claim 15).  Base polymers include polyethers and polyurethanes wherein polyurethanes may include polyurethane copolymers such as polyether-urethane.  The base polymers may be selected for their bulk properties, such as, but not limited to, tensile strength, flex life, modulus and the like.  Polyurethanes are known to be relatively strong and to provide numerous reactive pathways which properties may be advantageous as bulk properties for a membrane domain of the continuous sensor.  A linear base polymer including biocompatible segmented block polyurethane copolymers comprising hard and soft segments may be used. In some embodiments, the hard segment of the copolymer may have a molecular weight of from about 160 daltons to about 10,000 daltons (0.16 to 10 kDa).  In some embodiments, the molecular weight of the soft segment may be from about 200 daltons to about 10,000,000 daltons (0.2 kDa to 10,000 kDa. It is contemplated that polyisocyanates used for the preparation of the hard segments of the copolymer may be aromatic or aliphatic diisocyanates. The soft segments used in the preparation of the polyurethane may be a polyfunctional aliphatic polyol, a polyfunctional aliphatic or aromatic amine, or the like that may be useful for creating permeability of the analyte (e.g. glucose) there through, and may include, poly(ethylene glycol) (PEG) (paragraph 0137).  Zwitterionic compounds include sulfobetaines such as octyl sulfobetaine.  It will be appreciated that many more zwitterionic compounds or precursors or derivatives thereof may be 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Boock et al. does not specify the contact angle.  While Boock et al. suggest crosslinked polyurethane polymers with both hydrophilic and hydrophobic regions and 
	Cao et al. is directed to polyurethane containing zwitterionic sulfobetaine and their molecular chain rearrangement in water.  It is taught that polyurethanes are considered excellent biomedical materials possessing desirable physical/chemical properties and proved biocompatibility.  The polyurethanes have been used in various biomedical applications.  Improved non-thrombogenicity is always beneficial.  Various materials such as polyethylene glycol have been introduced into polyurethanes.  In addition to this substance addition has been focused on introducing materials containing zwitterion groups such as sulfobetaine.  Zwitterion groups have good hydrophilicity and there is numerous evidence that introduction of zwitterionic groups into materials enhance their biocompatibility.   Material containing sulfobetaines exhibit good biocompatibility featured by non-fouling properties and much lower protein adsorption.  However attention of other researchers have been attracted just by graft of zwitterionic sulfobetaines on the surface of materials.  The introduction of sulfobetaines into polymer bulks are rarely reported (page 909, first two paragraphs).  Taught is the design and synthesis of novel polyurethanes containing sulfobetaines by a combination of ring opening polymerization and chain extension reaction.  Scheme 1 shows the synthetic route of PUR-APS (polyurethane-N,N’-bis(2-hydroxyethyl) methylamine ammonium propane sulfonate).

    PNG
    media_image1.png
    300
    767
    media_image1.png
    Greyscale
The polydispersity and molecular weight of the PUR-APS are taught in table 1.  Contact angles are taught in figure 4.  It is taught that the increase of molecular weight decreased the hydrophilicity of the prepolymers.  Contact angles of polyurethanes containing sulfobetaines were smaller than that of pure polyurethanes thereby indicating an increase of the hydrophilicity with the introduction of sulfobetaines (page 913, last paragraph).  It is taught that the introduction of sulfobetaine units into the polyurethane resulted in the enhancement of surface hydrophilicity and reduction of protein absorption.  In addition the blood compatibility of the polymers featured little hemolysis and delay of blood clotting time.  Therefore the polymers have excellent biocompatibility (pages 916-917, last paragraph).  
Jiang et al. is directed to super-low fouling sulfobetaine and carboxybetaine materials and related methods.  Representative monomers for making sulfobetaine polymers include sulfobetaine methacrylate and other sulfobetaine compounds with isocyanates and hydroxyl groups (paragraph 0082).  In one embodiment, the sulfobetaine material is a diblock copolymer comprising sulfobetaine and poly(propylene 
Boock et al. does not teach the instantly claimed sulfobetaine in the instantly claimed amount.  However, this deficiency is cured by Pacetti.
Pacetti is directed to methods of manufacturing copolymers with zwitterionic moieties and dihydroxyphenyl moieties and use of same. Taught are biocompatible polymers for coating implantable medical devise.  The polymers include zwitterion-including monomers (column 1, lines 40-45).  Examples of desirable properties for implant coatings include adhesion to the implant to prevent delamination, adequate elongation to accommodate implant deformation without buckling or cracking; biocompatibility include hemocompatibility and chronic vascular tissue compatibility, etc. (columns 1-2, lines 60-67 and 1-13).  Zwitterions are known for their biocompatibility.  The zwitterion monomer provides water absorption which is useful for tuning copolymers for desired drug permeability.  The zwitterion copolymer can be included in an amount from about 1 to about 50 mol% (column 3, lines 41-52).  Zwitterions include sulfobetaine (column 3, line 57).    
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Boock et al., Jiang et al., Pacetti and Cao et al. and incorporate the sulfobetaine in the backbone of the polyurethane polymer.  One of ordinary skill in the art would have been motivated to incorporate the sulfobetaine in the backbone of the polyurethane in order to enhance the surface hydrophilicity of the polymer as to enhance biocompatibility and reduce protein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Boock et al., Jiang et al. and Cao et al. and utilize different sulfobetaines.  Jiang et al. teach that sulfobetaine polymers can be made with a sulfobetaine isocyanate and Cao et al. teach use of an isocyanate for use in forming the polyurethanes, it would have been obvious to one of ordinary skill in the art to replace the APS (sulfobetaines with hydroxyl groups) with a sulfobetaine isocyanate as Jiang et al. teach both can be utilized to form sulfobetaine polymers.  1 and R3 are polymerizable and R2 is an alkyl group.  The polyurethane of Cao et al. has the cationic group in the backbone.  
Regarding the claimed concentration of zwitterionic repeat units, polyurethane and polyethylene oxide, Boock et al. teaches 20% of polyethylene oxide which reads on the instantly claimed amount.  Pacetti teaches an overlapping amount of zwitterionic repeat units.   Regarding the claimed contact angle, firstly, Cao et al. teaches manipulation of the contact angle and contact angles appearing to read on those instantly claimed. Secondly, Cao et al. recognizes that the addition of PEG and the zwitterionic moiety lowers the contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the amount of PEG and zwitterionic moiety and therefore ultimately the amount of polyurethane in order to achieve the desired contact angle.  Additionally, one skilled in the art would have been motivated to manipulate the amount in order to manipulate the biocompatibility and water absorption as suggested by Cao et al. and Pacetti.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.  It is noted that PEG reads on the second hydrophilic component and the zwitterionic repeat unit reads on the first hydrophilic 
Regarding the claimed contact angle, firstly, Cao et al. teaches manipulation of the contact angle and contact angles appearing to read on those instantly claimed.  Secondly, Cao et al. recognizes that the addition of PEG and the zwitterionic moiety lowers the contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the amount of PEG and zwitterionic moiety and therefore ultimately the amount of polyurethane in order to achieve the desired contact angle.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the claimed molecular weight of the polymer, Boock et al. and Cao et al. teaches an overlapping amount.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Regarding the claimed polydispersity, Jiang et al. teaches that low polydispersity indicates a well-controlled polymerization accuracy.  One of ordinary skill in the art would have desired a low polydispersity such as 1.2 or 1.3 (which reads on about 1.4) .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 10-17 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-30 of copending Application No. 15394520 (USPGPUB No. 20170188921) in view of Gough et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal associated with a concentration of an analyte, the analyte comprising glucose; and a sensing membrane located over the continuous implantable sensor, the sensing membrane comprising a biointerface layer, wherein the biointerface layer comprises a biointerface polymer, wherein the biointerface polymer comprises a backbone, wherein the backbone comprises crosslinked polyurethane or polyurea 
Copending ‘520 claims a device for measurement of an analyte concentration, the device comprising: a sensor configured to generate a signal associated with a concentration of an analyte; and a sensing membrane located over the sensor, the sensing membrane comprising an enzyme layer, wherein the enzyme layer comprises an enzyme and an enzyme-layer polymer capable of retaining at least 80% of initial enzyme loading when contacted with an aqueous condition for 1 hr at 37 °C, and wherein the polymer comprises polyurethane and/or polyurea segments and one or more zwitterionic repeating units, and wherein at least one zwitterionic repeating unit is an internal zwitterionic repeating unit and the at least one zwitterionic repeating unit comprises a betaine compound or a precursor thereof.  Sulfobetaines are claimed.  Isocyanate polymerization groups are claimed.  A polyethylene oxide segment is also claimed. A crosslinker is claimed.  
Copending ‘520 does not specify a contact angle.  However, this deficiency is cured by Gough et al.

Regarding the claimed contact angle, Gough et al. recognizes that the more hydrophobic a surface the higher the contact angle whereas a hydrophilic surface has a lower contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to manipulate the ratio of hydrophilic to hydrophobic regions in order to optimize the contact angle.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
It is noted that a notice of Allowance has been issued in copending ‘520 but no patent number is assigned yet.  

Claims 1-4, 6, 10-17 and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-27, 31 and 34-35 of copending Application No. 15394764 (USPGPUB No. 20170188905) in view of Boock et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘764 claims a device for measurement of an analyte concentration, the device comprising: a continuous implantable sensor configured to generate a signal associated with a concentration of an analyte, the analyte comprising glucose; and a sensing membrane located over the continuous implantable sensor, the sensing membrane comprising a biointerface domain having a contact angle of from about 20° to about 90°, wherein the biointerface domain comprises a biointerface polymer, wherein the biointerface polymer comprises a polymer chain having both hydrophilic and hydrophobic regions and wherein the hydrophilic regions comprise a liner polymer chain wherein the first hydrophilic component comprises one or more zwitterion containing repeating units comprising a cation and an anion, wherein the cation, the 
Copending ‘764 does not expressly claim the polyurethane is crosslinked.  However, this deficiency is cured by Boock et al.
Boock et al. is directed to zwitterion surface modifications for continuous sensors.  Base polymers include polyethers and polyurethanes wherein polyurethanes may include polyurethane copolymers such as polyether-urethane.  The base polymers may be selected for their bulk properties, such as, but not limited to, tensile strength, flex life, modulus and the like.  Polyurethanes are known to be relatively strong and to provide numerous reactive pathways which properties may be advantageous as bulk properties for a membrane domain of the continuous sensor.  A linear base polymer including biocompatible segmented block polyurethane copolymers comprising hard and soft segments may be used. In some embodiments, the hard segment of the copolymer may have a molecular weight of from about 160 daltons to about 10,000 daltons (0.16 to 10 kDa).  In some embodiments, the hydrophilic polymer maybe crosslinked.  Crosslinking can be achieved by any of a variety of methods for example by adding a crosslinking 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending ‘764 and Boock et al. and utilize a crosslinked polyurethane.  One skilled in the art would have been motivated to utilize a crosslinked polyurethane in order to form a more tortuous diffusion path as taught by Boock et al.  Since copending ‘764 and Boock et al. are directed to similar devices (i.e. zwitterionic coatings on continuous sensors) there is a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4, 6, 10-17 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent No. 10045723 in view of Cao et al. and Boock et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.

 Patent ‘723 does not specify a contact angle.  While Patent ‘723 claims a polyurethane, Patent ‘723 does not expressly claim PEG.  However, this deficiency is cured by Cao et al. 
Cao et al. is directed to polyurethane containing zwitterionic sulfobetaine and their molecular chain rearrangement in water.  It is taught that polyurethanes are considered excellent biomedical materials possessing desirable physical/chemical properties and proved biocompatibility.  The polyurethanes have been used in various biomedical applications.  Improved non-thrombogenicity is always beneficial.  Various materials such as polyethylene glycol have been introduced into polyurethanes.  In addition to this substance addition has been focused on introducing materials containing zwitterion groups such as sulfobetaine.  Zwitterion groups have good hydrophilicity and there is numerous evidence that introduction of zwitterionic groups into materials enhance their biocompatibility (page 909, first two paragraphs).  Taught is the design 

    PNG
    media_image1.png
    300
    767
    media_image1.png
    Greyscale
The polydispersity and molecular weight of the PUR-APS are taught in table 1.  Contact angles are taught in figure 4.  It is taught that the increase of molecular weight decreased the hydrophilicity of the prepolymers.  Contact angles of polyurethanes containing sulfobetaines were smaller than that of pure polyurethanes thereby indicating an increase of the hydrophilicity with the introduction of sulfobetaines (page 913, last paragraph).  It is taught that the introduction of sulfobetaine units into the polyurethane resulted in the enhancement of surface hydrophilicity and reduction of protein absorption.  In addition the blood compatibility of the polymers featured little hemolysis and delay of blood clotting time.  Therefore the polymers have excellent biocompatibility (pages 916-917, last paragraph).  
	Patent ‘723 does not claim a crosslinked polyurethane.  However, this deficiency is cured by Boock et al.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘723 and Boock et al. and utilize a crosslinked polyurethane.  One skilled in the art would have been motivated to utilize a crosslinked polyurethane in order to form a more tortuous diffusion path as taught by Boock et al.  Since Patent ‘723 and Boock et al. are directed to similar devices (i.e. zwitterionic coatings on continuous sensors) there is a reasonable expectation of success.
 Regarding the claimed contact angle, firstly, Cao et al. teaches manipulation of the contact angle and contact angles appearing to read on those instantly claimed. Secondly, Cao et al. recognizes that the addition of PEG and the zwitterionic moiety lowers the contact angle.  Therefore, it would have been obvious to one of ordinary skill in the art to add PEG and zwitterions and manipulate the amount of PEG and zwitterionic moiety and therefore ultimately the amount of polyurethane in order to achieve the desired contact angle.  Additionally, one skilled in the art would have been motivated to manipulate the amount in order to manipulate the biocompatibility and water absorption as suggested by Cao et al.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Response to Arguments
Applicants’ arguments filed March 30 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) Boock fails to teach a polyurethane base polymer that is crosslinked and fails to disclose incorporating zwitterions within the backbone of the polymer base.  Applicants point to paragraph 0153 for Boock et al. discussion of crosslinks and these are crosslinks of the deposited film.  Cao does not teach crosslinking.  It is argued that Pacetti teaches away from crosslinking. Jiang does not teach crosslinked polyurethane or polyurea segments.  
Regarding Applicants first arguments, firstly, crosslinking after depositing of the film is not excluded by the instant claims as long as it results in the polyurethane or polyurea in being crosslinked.  Nonetheless, paragraph 0153 is not the only teaching of crosslinking.  Paragraph 0193 specifically teaches crosslinking of a polyurethane.  Thus a crosslinked polyurethane is suggested by Boock et al.  Thus, the rejection is still proper even though Cao and Jiang do not teach crosslinking.  With regards to the arguments over Pacetti, see In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994) (“A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”).  Firstly, could be manufactured substantially free of crosslinks which does not mean that this is a requirement.  Finally, Boock et al. provides motivation to utilize crosslinks.
Applicants argue that (2) the ODP rejections are traversed but since the claims stand rejected on other grounds and are still subject to amendment Applicant takes note of the rejections but do not take further action at this time inasmuch as no pending claim is allowed.
Regarding Applicants’ second argument, the rejections are maintained since applicant has not made any substantive arguments traversing the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616